DETAILED ACTION
This non-final rejection is responsive to the RCE filed on 04 October 2022.  Claims 21-40 are pending.  Claims 21, 31, and 40 are independent claims.  Claims 21, 25-31, 33, and 35-40 are amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered and they are persuasive.
Applicant argues that the cited references do not teach displaying a list of media content items and a sharing control that initiates sharing of a first media content item from the list.
Examiner agrees.  Accordingly, a new reference, Kumar (US 2014/0181654 A1), has been added to the rejection as further detailed below. 
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 24, 25, 31, 34, 35, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (US 2014/0181654 A1) hereinafter known as Kumar.

Regarding independent claim 21, Kumar teaches:
at a first device including a display, a non-transitory memory and one or more processors:  (Kumar: ¶[0043]; Kumar teaches a mobile device with a processor, memory, and display.)
displaying, on the display, a graphical user interface (GUI) for a media application that allows a user of the first device to search or browse media content items provided by a media server;  (Kumar: Fig. 10A and ¶[0113]; Kumar teaches a playlist presented on the mobile device.)
displaying, within the GUI for the media application, a list of media content items that are available for playback on the first device;  (Kumar: Fig. 10A and ¶[0113]; Kumar teaches a playlist presented on the mobile device.)
displaying, within the GUI for the media application, a sharing control that, when selected, initiates sharing of a first media content item from the list of media content items with a second device;  (Kumar: Figs. 10B-10C and ¶[0115]-¶[0116]; Kumar teaches a “play-to” icon 1010 to initiate an option to extend the playlist to a zone in the network media system.)
detecting a user selection of the sharing control; and  (Kumar: Figs. 10B-10C and ¶[0115]-¶[0116]; Kumar teaches a “play-to” icon 1010 to initiate an option to extend the playlist to a zone in the network media system.)
in response to detecting the user input directed to the sharing control, triggering concurrent presentation of the media content item at the first device and the second device.  (Kumar: Figs. 9 and 10B-10C and ¶[0115]-¶[0117]; Kumar teaches a “play-to” icon 1010 to initiate an option to extend the playlist to a zone in the network media system.)




Regarding claim 24, Kumar further teaches:
The method of claim 21 (as cited above), wherein the first device can currently connect to the second device.  (Kumar: ¶[0064]; Kumar teaches playing the same audio source in different zones in synchrony.)




Regarding claim 25, Kumar further teaches:
The method of claim 21 (as cited above), wherein the first media content item includes an audio content item.  (Kumar: ¶[0113]; Kumar teaches playing audio tracks.)




Regarding claims 31, 34, 35, and 40, these claims recite a first device and a non-transitory memory that performs the method of claims 21, 24, and 25; therefore, the same rationale for rejection applies.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22, 26, 29, 32, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Shamma (US 2008/0209075 A1) hereinafter known as Shamma.


Regarding claim 22, Kumar further teaches the method of claim 21 (as cited above).

Kumar does not explicitly teach the limitations of claim 22.

However, Shamma teaches:
wherein the second device is associated with a person with a corresponding contact entry that is accessible to the first device.  (Shamma: ¶[0046] and ¶[0053]; Shamma teaches the user being able to share media with the second user.  Accordingly, the second user’s contact entry is accessible to the first user.)

Kumar and Shamma are in the same field of endeavor as the present invention, as the references are directed to sharing media between different devices.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of synchronously sharing media between devices as taught in Kumar with the second device being associated with a person with a corresponding contact entry as taught in Shamma.  Kumar already teaches the ability to share media synchronously.  However, Kumar does not explicitly teach the second device being associated with a person with a corresponding contact entry.  Shamma provides the additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Kumar to include teachings of Shamma because the combination would allow sharing media with remote user, as suggested by Shamma: ¶[0053].





Regarding claim 26, Shamma further teaches the method of claim 21 (as cited above).

Kumar does not explicitly teach the limitations of claim 26.

However, Shamma teaches:
wherein the first media content item includes a video content item.  (Shamma: ¶[0040] and ¶[0045]-¶[0046]; Shamma teaches playing a video file.)

Kumar and Shamma are in the same field of endeavor as the present invention, as the references are directed to sharing media between different devices.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of synchronously sharing media between devices as taught in Kumar with the media including video as taught in Shamma.  Kumar already teaches the ability to share media synchronously.  However, Kumar does not explicitly teach the media including video.  Shamma provides the additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Kumar to include teachings of Shamma because the combination would allow sharing of different media.






Regarding claim 29, Shamma further teaches the method of claim 21 (as cited above).

Kumar does not explicitly teach the limitations of claim 29.

However, Shamma teaches:
wherein triggering concurrent presentation of the first media content item at the first device and the second device comprises sending an invite to the second device to concurrently present the first media content item.  (Shamma: ¶[0053]-¶[0054] and ¶[0062]; Shamma teaches inviting the second user.)

Kumar and Shamma are in the same field of endeavor as the present invention, as the references are directed to sharing media between different devices.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of synchronously sharing media between devices as taught in Kumar with further sending an invitation to the second device as taught in Shamma.  Kumar already teaches the ability to share media synchronously.  However, Kumar does not explicitly further sending an invitation to the second device.  Shamma provides the additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Kumar to include teachings of Shamma because the combination would allow sharing content between an initiating device and an invited device, as suggested by Shamma: ¶[0062].






Regarding claims 32, 36, and 39, these claims recite a first device and a non-transitory memory that performs the method of claims 22, 26, and 29; therefore, the same rationale for rejection applies.






Claims 23, 27, 30, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Shamma in view of Joffray (US 2016/0103572 A1) hereinafter known as Joffray.


Regarding claim 23, Kumar in view of Shamma further teaches the method of claim 21 (as cited above).

Kumar in view of Shamma does not explicitly teach the limitations of claim 23.

However, Joffray teaches:
wherein the first device and the second device have subscriptions to a media service that provides the list of media content items.  (Joffray: ¶[0033]; Joffray teaches sharing a social stream which is subscribed to by a user.  The social stream provides media.)

Shamma and Joffray are in the same field of endeavor as the present invention, as the references are directed to sharing media between users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a a method of synchronously sharing media between users wherein the media includes audio and video as taught in Shamma with the media being provided by a subscribed media service as taught in Joffray.  Shamma already teaches the ability to share media synchronously.  However, Shamma does not explicitly teach the media being provided by a subscribed media service.  Joffray provides the additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shamma to include teachings of Joffray because the combination would allow easy access to various media.





Regarding claim 27, Kumar in view of Shamma further teaches the method of claim 21 (as cited above).

Kumar in view of Shamma does not explicitly teach the limitations of claim 27.

However, Joffray teaches:
wherein the first media content item includes a playlist that the user of the first device created.  (Joffray: Fig. 7 and ¶[0019]; Joffray teaches a queue of media that the users can share.)

Shamma and Joffray are in the same field of endeavor as the present invention, as the references are directed to sharing media between users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a a method of synchronously sharing media between users wherein the media includes audio and video as taught in Shamma with being able to share a queue of media, interpreted as playlist as taught in Joffray.  Shamma already teaches the ability to share media synchronously.  However, Shamma does not explicitly teach being able to share a queue of media, interpreted as playlist.  Joffray provides the additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shamma to include teachings of Joffray because the combination would allow easy access to various media.


Regarding claim 30, Kumar in view of Shamma further teaches the method of claim 21 (as cited above).

Kumar in view of Shamma does not explicitly teach the limitations of claim 30.

However, Joffray teaches:
further comprising: displaying an indication that the second device is concurrently presenting the first media content item.  (Joffray: Fig. 4 and ¶[0026]; Joffray teaches indicators that users are present at the media party chat.)

Shamma and Joffray are in the same field of endeavor as the present invention, as the references are directed to sharing media between users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a a method of synchronously sharing media between users wherein the media includes audio and video as taught in Shamma with an indicator that the media is being shared as taught in Joffray.  Shamma already teaches the ability to share media synchronously.  However, Shamma does not explicitly teach an indicator that the media is being shared.  Joffray provides the additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shamma to include teachings of Joffray because the combination would allow the user to clearly see whether and with whom the video is being shared.


Regarding claims 33 and 37, these claims recite a first device that performs the method of claims 23 and 27; therefore, the same rationale for rejection applies.


Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Shamma in view of Gossweiler (US 2012/0110621 A1) hereinafter known as Gossweiler.

Regarding claim 28, Kumar in view of Shamma further teaches the method of claim 21 (as cited above).

S Kumar in view of Shamma hamma does not explicitly teach the limitations of claim 28.

However, Gossweiler teaches:
wherein the first media content item includes a radio station that is curated for the user of the first device.  (Gossweiler: ¶[0003], ¶[0074], and ¶[0078]; Gossweiler teaches users listening to internet radio.)

Shamma and Gossweiler are in the same field of endeavor as the present invention, as the references are directed to sharing comments on media between users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a a method of synchronously sharing media between users wherein the media includes audio and video as taught in Shamma with the media content including curated radio content as taught in Gossweiler.  Shamma already teaches the ability to share media synchronously.  However, Shamma does not explicitly teach an indicator that the media is being shared.  Gossweiler provides the additional functionality.  Further, Gossweiler also teaches the users synchronously consuming content.  (Gossweiler: ¶[0078])  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shamma to include teachings of Gossweiler because the combination would allow the user to share various types of media.


Regarding claim 38, this claim recites a first device that performs the method of claim 28; therefore, the same rationale for rejection applies.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145